Title: From Benjamin Franklin to Jonathan Williams, Jr., 23 March 1782
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan,
Passy, March 23, 1782.
I have received yours of the 19th. Inst. with the Account of the Duties you have paid. I do not comprehend the Policy of burthening their own Manufactures; but the Laws of the Country we trade with must be observed.
I have determin’d to rely on the Government entirely for the Transport of the Goods. I am instructed not to send them but under Convoy directly to Philadelphia and I cannot trust myself in making Bargains for Ships, being too ignorant in such Matters. Particularly I will enter into no such Bargain with my Cousin. If it should prove a hard one for you, it would hurt my Feelings of Friendship; and if a profitable one, I shall be reflected on as having given you a lucrative Jobb at the expence of the Publick. I believe the Government would still take more Ships if offer’d soon, so that you may there find Employ for the Ship you propose to buy if you like the Terms. Our Occasions are not so pressing as to Justify my giving extravagant Freights. By Advices from America it appears that our Army was provided with Clothing for this Year; that the Cargo of the Marquis de la Fayette was arrived at Philada. from St. Thomas’s and lay upon the Hands of the Importers; the arms taken with Cornwallis and large Quantity arriv’d at Boston, put us at our Ease on that Article; and we have therefore more than a Year before us to get our Goods over. Mr. Morris writes me that he is sorry the Purchase has been made, and wishes the Value had still remain’d in Money at our Disposal. So I can only thank you for your offer, and decline it.
I hope the seeds will arrive soon, or the Season of Planting will be lost, and they become useless. Billy will send you the Paper & Ink powder. My Love to the good Wife, & believe me ever
Your affectione Uncle.
P.S. The St. Domingo Fleet if it arrives will furnish a good many Ships.Mr. Williams.
